UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7337


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRICK VINCENT REDD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:97-cr-00006-AJT-1)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Vincent Redd appeals the district court’s order denying his motion for the

return of property.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Redd,

No. 1:97-cr-00006-AJT-1 (E.D. Va. filed Sept. 25, 2018, entered Sept. 26, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2